         CASE 0:20-cr-00113-DSD-BRT Doc. 71 Filed 06/21/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA
                          Criminal No. 20-113 (DSD/BRT)

 UNITED STATES OF AMERICA,

                      Plaintiff,
                                            GOVERNMENT’S MOTION FOR
        v.
                                            LEAVE TO FILE AN OUT OF TIME
                                            RESPONSE
 JOSE A. FELAN, JR.,

                      Defendant.


       The United States of America, by and through its attorneys, W. Anders Folk, Acting

United States Attorney for the District of Minnesota, and Melinda Williams and Emily

Polachek, Assistant United States Attorneys, respectfully submits the following motion

requesting leave to file out of time its response to Defendant Jose Felan’s pretrial motions

(ECF Nos. 60–66). The Government’s response to Defendant’s motions were due on

Monday, June 14, 2021. Both of the undersigned attorneys, however, were in trial the

preceding two weeks. The Government is simultaneously filing this motion and its

response, and therefore requests a one-week extension of the deadline for filing the

response. Given that the parties’ motions hearing had not been scheduled to occur until

August 18, 2021, this delay will not prejudice Defendant. Moreover, counsel for Defendant

informed the Government that Defendant does not object to this extension. As such, the

Government respectfully requests that the Court grant the Government a one-week

extension of the deadline for filing its response to Defendant’s pretrial motions.
        CASE 0:20-cr-00113-DSD-BRT Doc. 71 Filed 06/21/21 Page 2 of 2




Dated: June 21, 2021               Respectfully submitted,

                                   W. ANDERS FOLK
                                   Acting United States Attorney

                                   /s/ Emily Polachek

                               BY: MELINDA WILLIAMS
                                   EMILY POLACHEK
                                   Assistant United States Attorneys




                                      2
